Cite as 2014 Ark. App. 6

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CR-13-221



                                                Opinion Delivered   January 8, 2014

 BOBBY EARL SORRELL           APPEAL FROM THE CRITTENDEN
                   APPELLANT COUNTY CIRCUIT COURT
                              [NO. CR-2008-351]
 V.
                              HONORABLE RANDY F.
 STATE OF ARKANSAS            PHILHOURS, JUDGE
                     APPELLEE
                              AFFIRMED; MOTION TO
                              WITHDRAW GRANTED


                          BRANDON J. HARRISON, Judge

       In August 2008, Bobby Sorrell pleaded guilty to the sale or delivery of a controlled

substance, and he was placed on ten years’ probation. In March 2010, the State filed a

petition to revoke Sorrell’s probation. The petition alleged that Sorrell failed to pay fines

and fees, failed to notify the sheriff of his current address and employment, and that he

violated the law by committing the criminal offenses of aggravated assault and possession

of a firearm by a felon. After a hearing, the circuit court entered an order revoking

Sorrell’s probation and sentencing him to thirty years in the Arkansas Department of

Correction.

       As permitted by Rule 4-3 of the Arkansas Rules of the Supreme Court and Court

of Appeals and Anders v. California, 386 U.S. 738 (1967), Sorrell’s attorney has filed a no-

merit brief and a motion to withdraw as counsel. Sorrell received a copy of his counsel’s

brief and filed pro se points for reversal. In his pro se points Sorrell argues that the State
                                              1
                                  Cite as 2014 Ark. App. 6


failed to present sufficient evidence to revoke his probation, that the court gave him an

“excessive” prison sentence, and that he suffered from ineffective assistance of counsel

during the hearing. The State has responded and explained why Sorrell’s points would

not, in its view, support reversal. Our review of the record shows no adverse rulings in

this case except the court’s decision to revoke Sorrell’s probation.

       At the revocation hearing, Fannie Thomas, Sorrell’s neighbor, testified that she and

another woman named Joyce were arguing outside Fannie’s house when Sorrell

brandished a handgun and told them to stop the noise. Joyce’s fiancé, Mike, intervened

and tried to remove Sorrell from the scene. Darrell, Fannie’s husband, ushered their

children away from the argument.        But things escalated and Sorrell ended up firing

multiple shots from his gun toward Fannie and Darrell’s house; multiple bullets struck the

house and damaged it. During the shooting, Darrell told his three daughters to lie down

on the floor inside the house to avoid being injured by the bullets. No one was injured,

but Fannie testified that Sorrell put serious fear in her, her husband, and her children.

Fannie and Darrell identified Sorrell as the shooter.

       West Memphis Police Officer Jonathan Hollowell testified that he found five bullet

holes in Fannie and Darrell’s home and five .40 caliber shell casings in the street. Darrell

testified that Sorrell used a 9mm semi-automatic pistol during the shooting. The main

point here is that the circuit court heard testimony that Sorrell brandished and fired a

semi-automatic pistol and that the .40 caliber shell casings could have been fired from the

style of gun Sorrell used.




                                              2
                                Cite as 2014 Ark. App. 6


       The State only has to prove that Sorrell violated one condition of his probation to

support a revocation. Cheshire v. State, 80 Ark. App. 327, 95 S.W.3d 820 (2003). Among

other things, Sorrell’s probationary terms prohibited him from committing any new

crimes. The commission of aggravated assault was one of the grounds on which the State

sought to revoke Sorrell’s probation and on which the court did so. A person commits

aggravated assault if, under circumstances manifesting extreme indifference to the value of

human life, he purposely engages in conduct that creates a substantial danger of death or

serious physical injury to another person. Ark. Code Ann. § 5-13-204(a)(1) (Supp. 2011).

       Anders requires us to make a determination of whether an appeal is wholly frivolous

after a full examination of the record. Baker v. State, 2011 Ark. App. 480. Counsel’s brief

adequately explains why it would be meritless to argue that the State failed to prove by a

preponderance of the evidence that Sorrell committed an aggravated assault and thus why

an appeal on that ground would be frivolous. We agree that the preponderance of the

evidence supports the court’s revocation of Sorrell’s probation and that any insufficient-

evidence argument would be meritless.

       This brings us to Sorrell’s pro se points. He mentions the length of his sentence,

but the thirty-year prison sentence the court imposed is legal. Cox v. State, 365 Ark. 358,

229 S.W.3d 883 (2006).       And Sorrell’s ineffective-assistance-of-counsel claim is not

preserved for this direct appeal. Ratchford v. State, 357 Ark. 27, 159 S.W.3d 304 (2004).

Sorrell is not without a remedy; he may challenge the effectiveness of his counsel under

Rule 37 of the Arkansas Rules of Criminal Procedure. Baker, supra.




                                            3
                                 Cite as 2014 Ark. App. 6


       The circuit court’s decision to revoke Sorrell’s probation is affirmed, and we grant

his counsel’s motion to withdraw. 1

       Affirmed; motion to withdraw granted.

       GRUBER and WOOD, JJ., agree.

       C. Brian Williams, for appellant.

       Dustin McDaniel, Att’y Gen., by: Kent G. Holt, Ass’t Att’y Gen., for appellee.




       We note that counsel cited the wrong subsection of the rule in his motion to
       1


withdraw. The applicable rule is Rule 4-3(k), not Rule 4-3(j).
                                             4